Citation Nr: 0634823	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, established service connection for bilateral 
sensorineural hearing loss disability and assigned a 
noncompensable evaluation for that disability.  In January 
2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the January 2006 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his bilateral hearing 
loss disability had increased in severity since the last VA 
examination for compensation purposes of record.  The 
accredited representative stated that the veteran desired to 
be afforded both further audiological evaluation and a 
hearing before a VA hearing officer.  

During the pendency of the appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
instant case, the veteran was not provided VCAA notice 
regarding the type of evidence necessary to establish an 
initial rating or effective date for the disability now on 
appeal.  Accordingly, the Board concludes that this case must 
be remanded for compliance with the required notice and duty 
to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Accordingly, this case is REMANDED for the following action:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
rating and an effective date for his 
claim now on appeal, as outlined by the 
Court in Dingess, supra.

2.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his bilateral sensorineural 
hearing loss disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Schedule the veteran for the 
requested hearing before a VA hearing 
officer.  

4.  Following completion of the above, 
and any other necessary development, 
readjudicate the veteran's claim.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


